ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Watts-Webcor, A Joint Venture                )      ASBCA No. 61312
                                             )
Under Contract No. W91238-11-C-0010          )

APPEARANCES FOR THE APPELLANT:                      Robert L. Leslie, Esq.
                                                    Howard W. Roth III, Esq.
                                                     Oles Morrison Rinker & Baker, LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Alfred L. Faustino, Esq.
                                                    Robert W. Scharf, Esq.
                                                    Carolyn A. Alexander, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Sacramento

                                ORDER OF DISMISSAL

       The parties have jointly requested that this appeal be dismissed pursuant to Board
Rule 18. Accordingly, this appeal is hereby dismissed without prejudice pursuant to Board
Rule l 8(b ). Unless either party or the Board acts to reinstate the appeal within one year
from the date of this Order, the dismissal shall be deemed with prejudice.

      Dated: 26 April 2018




                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61312, Appeal ofWatts-Webcor, A
Joint Venture, rendered in conformance with the Board's Charter.

      Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2